Citation Nr: 1601671	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for epididymitis.

2. Entitlement to a rating in excess of 10 percent from November 26, 2006; in excess of 30 percent, from December 17, 2008; in excess of 50 percent from November 5, 2010; and in excess of 70 percent from April 11, 2012, for posttraumatic stress disorder (PTSD), to include other psychiatric disabilities.

3. Entitlement to service connection for diabetes mellitus type II (hereinafter referred to as diabetes mellitus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 1997.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014, the Board remanded the case for further development.  In accordance with the remand, the record now reflects a new VA examination and addendum where the VA examiner discussed whether the testicular atrophy noted in the 2007 and 2009 VA examination reports was a manifestation of epididymitis.  As such, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Indeed, based upon the VA examiner's opinion, in May 2015, the RO separately granted service connection for the left and right varicoceles, both with testicular atrophy and hypogonadism at 10 percent disabling, effective November 28, 2006.

The issues of osteoarthritis and high blood pressure were raised in an August 17, 2015, statement titled as a Notice of Disagreement (NOD).  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of PTSD and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected epididymitis is not manifested by chronic symptoms resulting in long-term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management for urinary tract infection (UTI) are not objectively demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected epididymitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in February 2007, which set out the type of evidence needed to substantiate his claim.  Additionally, the information regarding the claim for increase that is required by Vazquez was provided in the May 2008 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in February 2007, October 2009, November 2012, and May 2014 for his epididymitis.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran is currently evaluated at a noncompensable rating for his epididymitis, effective July 12, 1997.  It appears that the RO initially based the noncompensable evaluation on 38 C.F.R. § 4.115b, Diagnostic Code 7523 (1999), as the RO discussed the requirement to have complete atrophy of both testicles in its July 1999 rating decision.  However, the January 2010 rating decision evaluated the Veteran's epididymitis based upon 38 C.F.R. § 4.115b, Diagnostic Code 7525 for epididymo-orchitis, chronic only.  The Board finds that Diagnostic Code 7525 to be more appropriate for the Veteran's current disability.  This is appropriate and not prejudicial to the Veteran because as was described in the introduction section of this decision, in May 2015, the RO separately granted service connection for the left and right varicoceles, both with testicular atrophy and hypogonadism at 10 percent disabling, effective November 28, 2006.

Diagnostic Code 7525 provides that the disability is to be rated under the criteria for urinary tract infection (UTI).  The rating criteria for UTI provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent evaluation is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Higher ratings may be assigned for poor renal function under the criteria for renal dysfunction, or for tubercular infections.  38 C.F.R. § 4.115a.

In November 2006, the Veteran filed his claim for an increased disability evaluation for his epididymitis.

In a November 2008 letter, the Veteran stated that he had constant pain and swelling of his testicles.  He also reported that he had problems maintaining an erection, stating that it was "due to excruciating pain, lack of sexual desire, and traumatic memories coming into [his] mind."

At a February 2007 VA examination, the Veteran reported that he developed pain in his scrotum about twice a month, which lasted one to two days.  As a result, he applied ice packs with good response.  He noted that he was taking medication for his lower back, which also helped his epididymitis.  He stated that he was able to continue functioning during flare-ups and had no other genitourinary complaints.  The examiner diagnosed the Veteran with a history of recurrent epididymitis with a normal exam and normal epididymis as well as with atrophic testicles.

VA treatment records merely reflect the Veteran's history of epididymitis, but do not reveal any treatment of his epididymitis.  In May 2009, the Veteran reported an increase in urinary frequency and expressed concern about his epididymitis along with other conditions.  See VBMS, 1/12/10 VA Treatment Records (Central TX 5/5/09-11/3/09), p. 40.  See also Virtual VA, 8/18/12 CAPRI, p. 91

At an October 2009 VA examination, the Veteran mainly complained that one side of his scrotum swelled often and would ache once in awhile for a couple of hours, but would not interfere with his usual activities.  He reported no other genitourinary complaints.  The diagnosis included a history of recurrent epididymitis, normal exam, and normal epididymis.

A November 2012 VA examiner noted that the Veteran was not taking continuous medication as part of a treatment plan.  The examiner also found that the Veteran had a voiding dysfunction due to his diabetes.  However, there was no indication that the Veteran required long-term drug therapy, hospitalization, or intermittent intensive management for UTI.

A December 2012 VA treatment record reflects that the Veteran reported no recent problems with his epididymitis except for erectile dysfunction.  See VBMS, 5/1/13 VA Treatment Records (SE Louisiana 12/6/12-3/6/13), p. 6.

At a May 2014 VA examination, the Veteran reported pain in his epididymides and that he was taking Ibuprofen three times a day, but stated that he had no history of UTI or prostatitis.  He also stated that his treatment plan did not include taking continuous medication for his epididymitis, and that he did not have any renal dysfunction or voiding dysfunction.  The examiner found that the Veteran had a history of chronic epididymitis that required no treatment.

The Veteran also submitted a November 2008 lay statement from S.K., who had known the Veteran for four years.  She reported that the Veteran "always complained that his testicles were hurting," along with complaints of other medical issues.

Based on a careful review of all of the evidence, the Board finds that a compensable rating for the Veteran's epididymitis is not warranted.

The Board finds that the evidence of record does not reflect any kind of required long-term drug therapy, hospitalizations, or intermittent intensive management for UTI.  The medical records do not reflect any treatment or complaint of UTI, nor does the Veteran claim to have required any long-term drug therapy, hospitalization, or intermittent intensive management for UTI.  Although he took over-the-counter Ibuprofen, he reported that he did not take continuous medication as part of his treatment plan and reported that he had no history of UTI.  The Veteran's voiding dysfunction, which caused increased urinary frequency and obstructed voiding, was attributable to diabetes.  In any case, the rating criteria for Diagnostic Code 7525 require that epididymitis be rated as an UTI and thus requires long-term drug therapy, 1-2 hospitalizations per year, or intermittent intensive management for UTI in order to receive a compensable rating.

As such, the preponderance of the evidence is against a compensable evaluation for the Veteran's epididymitis.  There is no reasonable doubt which may be resolved in the Veteran's favor to warrant a higher rating.  38 U.S.C.A. § 5107(b).

Additionally, the Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to a compensable evaluation for epididymitis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The RO issued a January 2010 rating decision denying entitlement to service connection for PTSD.  In March 2010, the Veteran submitted a timely NOD.  In September 2010, the RO issued a Statement of the Case (SOC), and the Veteran filed a VA Form 9.  In August 2012, the RO granted service connection and noted that that decision constituted "a complete grant of benefits sought on appeal on the issue of PTSD."  In May 2013, the Veteran filed a VA Form 9 that clearly expressed disagreement or dissatisfaction with the August 2012 rating decision, in that the Veteran stated that his PTSD "should have been rated higher."  Although the Veteran submitted a VA Form 9, the Board nonetheless construes this to be a timely NOD with respect to the August 2012 rating decision as it was received within one year of the receipt of the rating decision.  See 38 C.F.R. § 20.201 (2015) (Notice of Disagreement does not require special wording); Palmer v. Nicholson, 21 Vet App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

Additionally, the RO issued rating decisions in March 2015 and June 2015, denying entitlement to service connection for diabetes mellitus.  In August 2015, the Veteran submitted a timely NOD.

The AOJ has yet to issue an SOC subsequent to the NOD for the Veteran's claims for PTSD and diabetes mellitus.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall furnish the Veteran an SOC for the issues of an increase in rating for PTSD and service connection for diabetes mellitus.  Clearly advise the Veteran of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


